DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received March 14, 2021.  Claims 1-5, 10-18, and 22-24 are currently pending. Claims 13-18 and 22-24 are withdrawn from prosecution as being drawn to non-elected subject matter. Accordingly, claims 1-5, and 10-12 are examined herein. The restriction requirement mailed December 10, 2018 is still deemed proper. Applicant's elected Group I with traverse in the reply filed April 5, 2019.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Allowable Subject Matter
SEQ ID NOs 4, 9, and 25 are free of the prior art for the reasons discussed in the Office Action mailed September 1, 2020 on page 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “A carrier oligonucleotide to improve transfection of Cpf1 ribonucleoprotein into a recipient cell of a sample”. However, the claim later recites “wherein the carrier oligonucleotide is not homologous to a natural or synthetic cellular sequence”. It is not clear how the recitation of “a natural or synthetic cellular sequence” relates to the “recipient cell”. It is not clear if they are referring to the same cell or different cells. It is not clear whether the recitation “wherein the carrier oligonucleotide is not homologous to a natural or synthetic cellular sequence” is attempting to exclude the presence of homologous sequences that are present in the “recipient cell”, specifically, or some other “cellular sequence”. In addition, it is noted that the claim is directed to a carrier oligonucleotide. The claim does not require “a recipient cell”. Accordingly, the attempt to limit the structure of the oligonucleotide in terms of a lack of homology to a “cellular sequence” when the claim does not require a cell is considered to be an ambiguous means for attempting the limit the structure of the oligonucleotide.
Claim 4 recites “wherein the carrier oligonucleotide is not homologous to a natural or synthetic cellular sequence”. It is not clear what this recitation requires in terms of the nucleotide sequence structure of the carrier oligonucleotide. The specification does not define the term “synthetic cellular sequence”. The term “cellular” implies that the sequence is naturally occurring in a cell. However, the term “synthetic” implies that the sequence is not naturally occurring (i.e. synthesized). Accordingly, this is confusing because it is referring to mutually exclusive characteristics of the “sequence”. Accordingly, the metes and bounds of those sequences that are 
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112a, haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
	In the instantly rejected claims, the new limitation that the carrier oligonucleotide is “not homologous” to a “synthetic cellular sequence” appears to represent new matter. No specific basis for this limitation was identified in the specification, nor did a review of the specification by the examiner find any basis for the limitation.  Since no basis has been identified, the claims are rejected as incorporating new matter.
Response to Arguments
	Applicant’s remarks state that “Support for the amended claims may be found in part in the original claims and/or previously presented claims” (see remarks on page 4, paragraph 1).
	This argument has been fully considered but is not persuasive because no support for the recitation that the carrier oligonucleotide is “not homologous” to a “synthetic cellular sequence” could be found in the original claims or previously presented claims. The claim term “synthetic” appears only a single instance in the specification in the phrase “The synthetic single-stranded DNA can be integrated into the double-stranded break site that results from Cas9 or Cpf1 cleavage of genomic DNA” ([0015]), which neither refers to a carrier oligonucleotide, nor its sequence homology requirements, nor a “synthetic cellular sequence”. The disclosure that “The carrier oligonucleotide is not homologous to a cell sequence in a genome of the cell” ([0017]) does not provide support for the recitation that the carrier oligonucleotide is “not homologous” to a “synthetic cellular sequence” because the phrase “cell sequence in a genome of the cell” does not expressly, implicitly, or inherently support a “synthetic cellular sequence”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Corn (US 2019/0010519, priority to January 12, 2016) in view of Zhu (Zhu et al. (1999) Nucleic Acids Research, 27(3):910-911) and Holmes (Holmes et al. (1996) Nucleic Acids Research, 24(17):3399-3406).
Corn teaches a linearized non-homologous DNA composition that includes single stranded DNA ([0013]). Corn teaches wherein the single-stranded oligonucleotide is 80, 90, 100, 110, or 120 or more nucleotides in length (i.e. at least 20 nucleotides in length) ([0099]). Such disclosures are supported by US 62/277,802 (see at least claim 1 and Figure 1), which further provides 35 USC 112(a) support for at least Corn’s published claim 1. Corn describes such non-homologous linear DNA as a “carrier agent” for Cas9 ([0276]).

The metes and bounds of the structure of the carrier oligonucleotide required by claim 4 in view of the recitation “wherein the carrier oligonucleotide is not homologous to a natural or synthetic cellular sequence” is unclear for the reasons discussed above. Nevertheless, in the interest of compact prosecution, Corn’s disclosure that the linear DNA is “non-homologous” is considered sufficient to address this claim limitation.

Corn does not explicitly teach wherein the linearized non-homologous DNA composition contains a hairpin.
However, Corn illustrates that the structure of the linearized non-homologous DNA composition may take on any one of different forms including single-stranded, double stranded ([0100]).
In addition, Zhu teaches using such tRNAs to achieve increased overall transformation efficiency by 70-fold (page 910, column 2, paragraph 2). Zhu further describes how other carriers including double or single-stranded herring sperm DNA having different nucleotide sequence structures than yeast tRNAs were observed to increase transformation efficiency (page 911, column 1, last paragraph).
It is noted that Zhu does not describe the tRNA molecules as containing a hairpin. However, Holmes illustrates wherein yeast tRNA molecules are single-stranded, comprise 76 nucleotides, and contain a hairpin (see Figure 4).
It would have been obvious to one of ordinary skill in the art to have modified the linearized non-homologous DNA of Corn to further comprise a hairpin because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Each of Corn and Zhu describe single-stranded oligonucleotides for the delivery of agents to cells. Not only were hairpins known secondary structures of single-stranded 

Regarding the recitation that the oligonucleotide is “to improve transfection of Cpf1 ribonucleoprotein into a recipient cell of a sample”, Corn does teach that the non-homologous linearized single-stranded DNA is intended to be used with Cpf1 ([0064]), but does not specifically discuss whether the presence of the non-homologous linearized single-stranded DNA improves “transfection” of Cpf1 ribonucleoprotein.  However, this phrase is interpreted as a functional characteristic of the oligonucleotide. The structure of the oligonucleotide is addressed above. The specification does not teach what else is structurally required for the oligonucleotide to achieve this functional characteristic. Nevertheless, the combined disclosures of Corn, Zhu, and Holmes regarding single-stranded DNA oligonucleotides, double-stranded DNA oligonucleotides, tRNAs, and even boiled salmon sperm DNA would have suggested to one of ordinary skill in the art that a wide variety of nucleic acid structures would have been suitable for use as a carrier DNA molecule, as discussed above. Therefore, based upon the preponderance of the evidence, it is inherent to the resulting non-homologous linearized ssDNA containing a hairpin that it could be used to improve transfection of Cpf1 ribonucleoprotein.
Response to Arguments
	Applicants argue that “As the Examiner concedes, the combination of Corn, Zhu and Holmes does not fairly teach or suggest any carrier RNA that is not homologous to a naturally occurring or synthetic cellular sequence” (see remarks on page 5, last paragraph).
	This argument has been fully considered but is not persuasive because Applicant’s remarks refer only to the current claim language and the Examiner has not previously made any such statement regarding the current claims.

	Applicants argue that “the Examiner's reasoning for rejecting claim 4 no longer applies to amended claim 4, as it is based upon impressible hindsight, further supporting the nonobviousness of Applicants' claimed invention of amended claim 4” (see remarks on page 5, last paragraph).
This argument has been fully considered but is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the rejection is based on the teachings of the cited references and does not glean any specific information from the disclosure.

Request for Rejoinder
It is noted that Applicants have requested rejoinder of method claims of Group II following notice of allowance of a generic carrier oligonucleotide claim of Group I and that amended claims 1 and 4 appear to be generic claims with respect to claims of Group II (see remarks on page 6). 


Conclusion
Claims 1-3 and 5 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
May 19, 2021